This Cause coming this day to be heard  Before this Court, in the presence of Counsel learned on both sides;
Whereupon and upon debating the whole matter, and hearing what could be alledged on all sides, The Court was unanimous of Opinion that the division made pursuant to an Order of Council, dated August 18th 1714, was agreeable to the Will of the Testator mentioned in the Bill; And The Court is likewise of Opinion, and so doth Order and Decree That the Deeds of Lease and Release of the Brick Tenements, to Nathaniel Carr Gentleman deceased upon the Trust and to the use therein mentioned and expressed, be held and deemed a good and absolute Conveyence in the Law.
Intr.
Tho. Lamboll Deputy Register